Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-14-2007

Harris v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1357




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Harris v. USA" (2007). 2007 Decisions. Paper 1478.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1478


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 06-1357


                             JOHN P. HARRIS, III;
                     KIMBERLY HARRIS, HUSBAND AND WIFE

                                              v.

                           UNITED STATES OF AMERICA,
                doing business as UNITED STATES POSTAL SERVICE,

                                               Appellant




                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                     (03-cv-06430)
                          Magistrate Judge: Thomas J. Rueter




                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     March 1, 2007

           Before: SCIRICA, Chief Judge, MCKEE, NOONAN * , Circuit Judges.

                                  (Filed March 14, 2007)


McKee, Circuit Judge.


       *
         The Honorable John T. Noonan, Jr., United States Circuit Judge for the Ninth Judicial
Circuit, sitting by designation.
       The United States appeals the judgment that was entered following a trial before a

Magistrate Judge on claims brought by plaintiffs, husband and wife, under the Federal

Tort Claims Act. For the reasons that follow, we will affirm.

       Inasmuch as we write primarily for the parties who are familiar with the

background of this case, we need not repeat the factual or procedural background. The

only issue raised on appeal is whether the award of $520,000 for pain and suffering was

excessive. We have reviewed the extremely thorough, careful and thoughtful

Memorandum of Decision filed by Magistrate Judge Rueter dated, November 2, 2005,

setting forth his findings of fact and conclusions of law. We will affirm the award for

pain and suffering substantially for the reasons set forth in Magistrate Judge Rueter’s

Memorandum of Decision.

       In explaining why he was denying the government’s motion for remittitur, the

Magistrate Judge explained:

               The [amount] is well supported by the court’s 32 page opinion,
       which contains 155 findings of fact and conclusions of law. There is no
       need for this court to say more to support its decision in this case, except to
       note the obvious. Reasonable minds will differ when quantifying the
       emotional and physical pain and suffering and the loss of life’s pleasures of
       another individual. ... the mere fact that the government disagrees with the
       court’s assessment of Mr. Harris’ non-economic damages is no basis for
       this court to alter its award which was given after careful deliberation and
       reflection.

App. 004 (citing Herb v. Hallowell, 154a. 582, 584 (Pa. 1939) and Waldorf v. Shuta, 142

F.3d 601, 623 (3d Cir. 1998)).

                                              2
       Nothing more needs to be said. It is clear to us that the award which the

government is challenging was indeed “given after careful deliberation and reflection,”

and the fact that the government disagrees with the result of the court’s analysis clearly

does not justify our setting aside an award for pain and suffering which the Magistrate

Judge properly calculated and explained.

       Accordingly, for the reasons set forth above, we will affirm the order denying the

Government’s Post-Trial Motion For A Remittitur.




                                              3